Citation Nr: 1205165	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-44 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increases in the ratings assigned for lumbar strain, currently assigned "staged" ratings of 10 percent prior to August 25, 2010 and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from July 1989 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska that assigned a 10 percent evaluation for the Veteran's service-connected lumbar strain, effective from October 1, 2007 (the date of the Veteran's claim for increase).  Jurisdiction over this case was later transferred to the RO in Winston-Salem, North Carolina.  A January 2011 rating decision assigned a 20 percent evaluation effective from August 25, 2010 (the date of the most recent VA examination).

The Veteran was unable to report for his December 2011 videoconference hearing and requested that it be rescheduled.  Another videoconference hearing was scheduled for January 5, 2012, but he failed to report to the rescheduled January 5, 2012 videoconference hearing.

The issue of entitlement to service connection for stress as secondary to service-connected lumbar strain has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran alleges entitlement to disability ratings in excess of 10 percent prior to August 25, 2010 and 20 percent from that date for his service-connected lumbar strain.  A review of the record discloses a need for further development prior to final appellate review.

The Veteran has indicated that he continues to have back pain and decreased range of motion.  His chronic back disability suggests ongoing treatment; however, the most recent VA treatment records associated with the claims file are from October 2009.  Virtual VA was reviewed and there are no treatment records attached.  Any records of ongoing treatment are likely to contain information pertinent to the matter on appeal, development to secure any additional VA records is necessary.  

The Board acknowledges that the Veteran was afforded a VA examination in August 2010; however, since that time, he and his representative have indicated that his service-connected low back disability has increased in severity (see June 2011 VA Form 646).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  As such, the Board must remand the matter to afford the Veteran an opportunity to undergo an additional VA examination to assess the current nature, extent and severity of his lumbar strain.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his low back disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete clinical records of all such treatment and evaluation from the identified providers.  The RO should also secure for the record copies of complete updated (since October 2009) clinical records of all VA treatment the Veteran has received for his low back.
2. Thereafter, the RO should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The findings reported should specifically include thoracolumbar ranges of motion, and whether the spine is ankylosed.  The examiner must specifically note whether the low back disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the past year).  The examiner must specifically comment regarding the presence, nature, and severity of any neurological symptoms.  The examiner must explain the rationale for all opinions given.

3. After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claim for increase in light of all the evidence on file.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



